Appeals from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered June 25, 2013. The order denied the motion of defendants for a directed verdict.
It is hereby ordered that said appeals are unanimously dismissed without costs.
Memorandum: Defendants appeal from an order denying their motion for a directed verdict at the close of plaintiffs case (see CPLR 4401). The jury was unable to reach a verdict after the close of evidence, and Supreme Court declared a mistrial. The appeals must be dismissed. The court’s order denying the motion for a directed verdict embodies “determinations in the nature of rulings by the court during the trial and is not appeal-able” (Coveil v H. R. H. Constr. Corp., 24 AD2d 566, 567 [1965], affd 17 NY2d 709 [1966]; see Kinker v 6409-20th Ave. Realty Corp., 28 AD2d 907, 908 [1967], appeal dismissed 20 NY2d 796 [1967]; see also Kemp v Lynch, 283 AD2d 934, 934 [2001]), either as of right or by permission (see Radford v Sheridan Prods., *1391181 AD2d 667, 668 [1992]).
Present — Centra, J.P., Fahey, Sconiers, Whalen and DeJoseph, JJ.